Citation Nr: 0921684	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  98-12 431A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include adjustment disorder, generalized anxiety disorder, 
or posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1968 to March 1971, including service in Vietnam during 
the Vietnam era.  He also served on active duty from November 
1990 to May 1991, including service in Southwest Asia during 
the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Montgomery, Alabama.

In April 1997, the Veteran appeared at a hearing before a 
Decision Review Officer. In August 2003, he appeared at a 
hearing before the undersigned member of the Board.  
Transcripts of the hearings are in the Veteran's file.

In July 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In light of a recent precedent opinion of the United States 
Court of Appeals for Veterans Claims, the claim of service 
connection for a psychiatric disorder is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


REMAND

On VA examination in December 2005, posttraumatic stress 
disorder due combat in Vietnam was diagnosed.  As the record 
contains a diagnosis of posttraumatic stress disorder which 
arises from the same symptoms for which the Veteran seeks 
benefits for a psychiatric disorder, and as the record does 
not contain sufficient medical evidence to decide the claim, 
further evidentiary development is necessary.  Clemons v. 
Shinseki, No. 07-0558 (U.S. Vet. App. Feb. 19, 2009).

In a statement in September 2006, the Veteran described in-
service stressors to include: a rocket attack while stationed 
at Camp Eagle, Phu Bai, Vietnam, with a unit of the 101st 
Airborne sometime between January and August 1969; coming 
under enemy fire as a courier flying on a C-130 with Cobra 
gunship parts and while riding in military vehicles; and; 
seeing people killed by sniper fire on the balcony of the 
Bachelor Enlisted Quarters (BEQ) in Saigon.    

Accordingly, the claim of service connection for 
posttraumatic stress disorder is remanded for the following 
action.

1. Ensure VCAA compliance, addressing 
posttraumatic stress disorder, and ask 
the Veteran to provide specific details 
of the alleged in-service stressors.  
 
2. Obtain the Veteran's service personnel 
records.  If the record does not exist or 
additional efforts to obtain the file 
would be futile, notify the appellant in 
accordance with 38 C.F.R. § 3.159(e).

3. Thereafter, regardless of whether the 
Veteran submits a more specific 
statement, request that the Joint 
Services Records Research Center (JSRRC) 
provide any available information that 
might corroborate the Veteran's alleged 
in-service stressors.

4. If any in-service stressor is 
verified, then schedule the Veteran for a 
VA psychiatric examination to determine 
if he has posttraumatic stress disorder 
due to the verified in-service stressor.  
The claims folder must be made available 
to the examiner for review.



5. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provided the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).











 Department of Veterans Affairs


